2
1




                                  NONPRECEDENTIAL DISPOSITION
                                    To be cited only in accordance with
                                             Fed. R. App. P. 32.1



                       United States Court of Appeals
                                         For the Seventh Circuit
                                         Chicago, Illinois 60604

                                        Submitted December 3, 2013∗
                                          Decided January 8, 2014


                                                   Before

                                     DIANE P. WOOD, Chief Judge

                                     FRANK H. EASTERBROOK, Circuit Judge

                                     DAVID F. HAMILTON, Circuit Judge



    No. 13-2557                                                      Appeal from the United
    DANNY R. RICHARDS,                                               States District Court for the
          Plaintiff-Appellant,                                       Southern District of Indiana,
                                                                     Indianapolis Division.
             v.
                                                                     No. 1:10-cv-1583-SEB-MJD
    MICHAEL MITCHEFF, et al.,                                        Sarah Evans Barker, Judge.
          Defendants-Appellees.




                                                    Order

         We remanded this case so that the district court could decide whether (and, if so,
    for how long) Danny Richards was too disabled to have filed this suit. 696 F.3d 635 (7th
    Cir. 2012). Indiana law treats disability as a reason for tolling the statute of limitations,
    and federal law under 42 U.S.C. §1988 absorbs both the period of limitations from state
    law and the corresponding tolling rules. On remand, the district court granted


    ∗ This successive appeal has been submitted to the original panel under Operating Procedure 6(b). After
    examining the briefs and the record, we have concluded that oral argument is unnecessary. See Fed. R.
    App. P. 34(a); Cir. R. 34(f).
No. 13-2557                                                                  Page 2

summary judgment against Richards, holding that Indiana’s rules do not justify his
delay in filing suit. 2013 U.S. Dist. LEXIS 88816 (S.D. Ind. June 25, 2013).

    Richards’s claim accrued in October 2008. (Our first opinion supplies details, which
need not be repeated.) He filed this suit under 42 U.S.C. §1983 in December 2010, more
than the two years ordinarily available to a plaintiff in Indiana. His principal argument
on appeal is that he was disabled for at least 45 days, and likely longer, during the two
years provided by Indiana law. He contends that time during which a would-be
plaintiff is under a disability should be added to the period otherwise allowed for suit.

     Unfortunately for Richards, that is not how Indiana’s tolling doctrine works. Herron
v. Anigbo, 897 N.E.2d 444 (Ind. 2008), holds that, if a victim of a tort is disabled during
part of the period of limitations, but becomes well enough to file suit before that time
expires, then the victim must file suit before the normal expiration date “if possible in
the exercise of due diligence.” Id. at 449. Richards does not contend that he remained
too sick to sue well into 2010 or that it would not have been possible “in the exercise of
due diligence” to file suit within two years of his discharge from the hospital on
October 30, 2008. Indiana’s tolling doctrine therefore does not excuse the lateness of this
suit.

     Richards does contend that, until shortly before he filed his complaint, he did not
understand that his medical treatment was actionable, but that is an argument for a
later accrual date, not for tolling of the time once a claim has accrued. And it is unsound
as an argument for deferred accrual. Federal law determines the date of a federal
claim’s accrual, see Wallace v. Kato, 549 U.S. 384, 388 (2007), and under federal law a
claim accrues when a reasonable person would perceive the existence and cause of an
injury. See United States v. Kubrick, 444 U.S. 111 (1979). The need for time to inquire
whether a particular injury can give rise to legal redress is among the reasons why
statutes of limitations are as long as they are; the period of limitations is designed for
investigation, not for tarrying after a person already knows enough to sue.

    According to Richards, the district judge should have recruited counsel to assist
him. Our first opinion suggested exactly this, because it could have been difficult to
marshal and evaluate the sort of medical evidence needed to support tolling under
Indiana law. As it turned out, however, the obstacle to proceeding was legal rather than
factual. The holding of Herron, combined with the lack of any argument that Richards
was too sick to file suit throughout 2010, made summary judgment for the defendants
inevitable. A lawyer could not have done him any good.


                                                                                 AFFIRMED